Citation Nr: 1422529	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-07 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability, to include degenerative disc and joint disease and scoliosis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to September 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the Veteran's service connection claim filed in 2007 was for "back problems."  The September 2011 rating decision specifically denied service connection for degenerative joint and disc disease of the lumbar spine.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  By analogy, the Veteran's claim is construed to include consideration of service connection for his currently manifested low back conditions, which include both lumbar scoliosis and lumbar degenerative joint and disc disease.  Accordingly, the claim has been recharacterized as shown on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks service connection for a low back disability.  He contends that he initially injured his back during basic training/boot camp at Camp Aberdeen in 1952.  He reported that he was subsequently issued a "board" for his bed in place of his regulation mattress, which provided some relief when lying down, but he continued to experience near-constant back pain throughout service.  Following service, he reported that he was treated by chiropractors in 1950's and 1960's, and then simply tolerated the condition until recently, when he began to seek treatment again. See Original Claim; see also Statements from Son/Son-in-Law. 

Upon pre-induction examination in April 1952, the Veteran's spine was noted as "abnormal."  However, no specific abnormalities were described; the examination report only indicates that there was "no limitation of motion or muscle spasms of the back."  In March 1953, the Veteran presented with complaints of low back pain with no history of injury.  The pain was described as radiating.  Another service treatment record, dated in March 3 (year unknown), indicated that the Veteran complained of a back ache "on and off for years."  He reported having back trouble at night for the last 4 to 5 days.  The Veteran was issued a "bed board," and diagnosed with lumbosacral strain.  The September 1954 transfer examination did not note any spinal abnormalities.  

Post-service treatment records show complaints of back pain beginning in 1998, and more consistently in 2008-2009 to the present. See VA Treatment Records, and Private Treatment Records from Dr. L.D.  VA x-rays performed in June 2009 confirmed mild scoliosis of the lumbar spine and moderate degenerative joint disease (L4-S1) and degenerative changes (L3-S1).  

The Veteran underwent a VA spine examination in May 2011 and reported an onset of back pain in boot camp with chronic pain since that time.  Diagnoses included degenerative disc disease (DDD), degenerative joint disease (DJD), and scoliosis (documented by x-ray) of the lumbar spine.  With respect to etiology, the examiner stated that, without "chronic documentation," he was unable to opine without resorting to mere speculation whether the Veteran's current back condition was related to service.  

An addendum opinion was obtained in August 2011, at which time the VA examiner opined that the DJD/DDD of the lumbar spine was less likely than not related to service.  The examiner reasoned that the documentation of low back symptoms was very minimal and there was no history of trauma.  The examiner also noted that there were two documented incidents of back pain in-service, followed by the next documented treatment for back pain in 2009. 

The Veteran asserts that the aforementioned VA spine examination/opinions are inadequate. See VA Form 9, March 2012.  The Board agrees.  As an initial matter, the May 2011 VA examiner was not able to reach a conclusion on etiology without resorting to mere speculation; this is, essentially, a non-opinion.  The August 2011 examiner based his opinion, almost exclusively, on the lack of documented medical evidence of low back problems following service.  It does not appear that the August 2011 VA examiner considered the Veteran's lay statements regarding report of a continuity of symptomatology of low back since service. Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Moreover, neither examiner addressed the diagnosed lumbar scoliosis.  Therefore, the Board finds that another examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide copies of or provide the necessary authorization for access to private treatment records pertaining to his low back that are not already included in the Veteran's VA claims folder.  Specifically, records from Dr. Sarnoff should again be requested, provided that appropriate authorization is received from the Veteran. 

Appropriate efforts must be taken to obtain all pertinent treatment reports.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts in this regard and provided an opportunity to obtain and submit those records for VA review.

2. Ensure VA treatment records dating from November 2013 are also included in the record.

3. After associating any outstanding evidence with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of any current lumbar spine disability.  Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail.  The complete claims folder, to include pertinent evidence in the Virtual VA eFolder, must be provided to the examiner for review of pertinent documents therein in conjunction with the examination and the examiner must specify that the claims folder has been reviewed.

After examining the Veteran and reviewing the entire claims folder, the examiner is asked to respond to the following:

a. Identify all back disabilities currently shown, to include degenerative disc disease, degenerative joint disease, and scoliosis of the lumbar spine;

b. Indicate whether the Veteran's lumbar scoliosis pre-existed service.  If so, determine whether any preexisting scoliosis is considered a congenital or developmental defect, or is it a congenital or hereditary disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

c. If the Veteran's lumbar scoliosis is a congenital or developmental defect, state whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability (please identify the additional disability); or, was any increase in severity clearly and unmistakably due to the natural progress of the disorder;

d. In contrast, if the Veteran's lumbar scoliosis is a congenital or hereditary disease, state whether the disease clearly and unmistakably was manifest (i.e., an active disease process) prior to the Veteran's entry into active service.  If so, is there clear and unmistakable evidence that the condition was not aggravated beyond its natural progression as a result of service?

If the back condition is found to be a hereditary disease and there were no manifestations of the disease before service, was the onset (manifestation) of the disease in service; or is such disease otherwise related to service?

e. For any current lumbar spine disability that is not congenital or developmental in nature, to include DJD and DDD, is at least as likely as not (probability of 50 percent or more) that any such disability was incurred in or aggravated by any incident, disease, or injury during service?

The examiner must consider the Veteran's competent lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.

All findings and conclusions should be accompanied by complete rationale.

4. After the above is completed, readjudicate the service connection claim for a low back disability.  If any determination is adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board. Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



